DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 
Terminal Disclaimer
2.	The terminal disclaimer filed on 7/13/2020 has been approved and excepted.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ray (US 2010/0246787) in view of Kahn (US 2007/0091869).
Regarding claim 1, Ray teaches a computer-implemented method comprising: receiving, by at least one switching node over a first telephony connection from a first communication device,  a call request associated with a call to a phone number associated with a second communication device (see fig. 2, 5, 6, ¶ 0028-0031. A caller makes a request to make a call to a called party. The telephone of the called party is provided to the network node and the node collects the information to determine location, time zone or geographic area of the called party.); sending, by the at least one switching node, over the first telephony connection and in response to the call request, at least one first communication to the first communication device (see fig. 2, 5, 6-7, ¶ 0028-0032. The network system obtains the called party number provided by the calling party and the network nodes provide a look up to determine location or time zone. The network sends back to the caller over the communication line a current time of the called party. The system provides the information to the caller via display, audio or text.).
Ray is vague on sending, by the at least one switching node, over a second telephony connection and in response to the call request, at least one second communication the second communication device associated with the phone number.
Kahn teaches sending, by the at least one switching node, over a second telephony connection and in response to the call request, at least one second communication the second communication device associated with the phone number (¶ 0035-0038. The system notifies the called party with a message that identifies the caller and a possible addition for why the call was not completed (i.e. telephone number of caller and message that follows (0035-0038)). The system can notify the called party by SMS or voicemail.).  
The combination of Kahn to Ray provides a system being able to provide message to the a called party in light of the called party not being able to be reached. Ray provides the option of cancelling a call based on discretion of the caller based on location and time of the called party if different time zone than the caller. The caller can cancel the call base on the location information. However in combination with Kahn, Kahn provides the additional step of providing a called party with information if the system provides a single ring or the called parties are not available to take a call. The system of Kahn will generate a message to be sent to the called party over the network.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ray to incorporate the system functionality of disconnecting the caller upon the caller making a callback request. The modification would be to include the system functionality in which after the system sends a message to the caller in response to callback request, and notify the callee of the call attempt by SMS or voicemail (Kahn).


Regarding claim 19, Ray teaches an apparatus, the apparatus comprising: one or more processors; and one or more memories operatively connected to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to: receive over a first telephony connection from a first communication device,  a call request associated with a call to a phone number associated with a second communication device (see fig. 2, 5, 6, ¶ 0028-0031. A caller makes a request to make a call to a called party. The telephone of the called party is provided to the network node and the node collects the information to determine location, time zone or geographic area of the called party.); send, over the first telephony connection and in response to the call request, at least one first communication to the first communication device (see fig. 2, 5, 6-7, ¶ 0028-0032. The network system obtains the called party number provided by the calling party and the network nodes provide a look up to determine location or time zone. The network sends back to the caller over the communication line a current time of the called party. The system provides the information to the caller via display, audio or text.).
Ray is vague on send, over a second telephony connection and in response to the call request, at least one second communication the second communication device associated with the phone number.
Kahn teaches send, over a second telephony connection and in response to the call request, at least one second communication the second communication device associated with the phone number (¶ 0035-0038. The system notifies the called party with a message that identifies the caller and a possible addition for why the call was not completed (i.e. telephone number of caller and message that follows (0035-0038)). The system can notify the called party by SMS or voicemail.).  
The combination of Kahn to Ray provides a system being able to provide message to the a called party in light of the called party not being able to be reached. Ray provides the option of cancelling a call based on discretion of the caller based on location and time of the called party if different time zone than the caller. The caller can cancel the call base on the location information. However in combination with Kahn, Kahn provides the additional step of providing a called party with information if the system provides a single ring or the called parties are not available to take a call. The system of Kahn will generate a message to be sent to the called party over the network.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ray to incorporate the system functionality of disconnecting the caller upon the caller making a callback request. The modification would be to include the system functionality in which after the system sends a message to the caller in response to callback request, and notify the callee of the call attempt by SMS or voicemail (Kahn).


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


6.	Claim(s) 55, 60 are rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipated by Ray (US 2010/0246787).
Regarding claim 55, Ray teaches a computer-implemented method comprising: receiving, by at least one switching node over a first telephony connection over a telephony network,  a call request from a first communication device associated with a call to a phone number associated with a second communication device (see fig. 2, 5, 6, ¶ 0028-0031. A caller makes a request to make a call to a called party. The telephone of the called party is provided to the network node and the node collects the information to determine location, time zone or geographic area of the called party.); sending, by the at least one switching node, over the first telephony connection and in response to the call request, at least one first communication comprising at least one service option (see fig. 2, 5, 6-7, ¶ 0019, 0028-0032. The network system obtains the called party number provided by the calling party and the network nodes provide a look up to determine location or time zone. The network sends back to the caller over the communication line a current time of the called party. The system provides the information to the caller via display, audio or text. The network provides the information or the caller via display or IVR in which the user has the option to place the call or cancel the call. The options are presented to the user from the network.).


Regarding claim 55, Ray teaches apparatus, comprising: one or more processors; and one or more memories operatively connected to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to: receive, from a first communication device associated with a first user and via a first telephony connection on a telephony network, a transmitted request associated with a call to a phone number associated with a second user (see fig. 2, 5, 6, ¶ 0028-0031. A caller makes a request to make a call to a called party. The telephone of the called party is provided to the network node and the node collects the information to determine location, time zone or geographic area of the called party.); and send, in response to the transmitted request and over the first telephony connection on the telephony network, at least one response communication to the first communications device; and wherein the at least one response communication comprises at least one service7Application Serial No.: 16/253,059 Attorney Docket No.: 140133-014215/US option (see fig. 2, 5, 6-7, ¶ 0019, 0028-0032. The network system obtains the called party number provided by the calling party and the network nodes provide a look up to determine location or time zone. The network sends back to the caller over the communication line a current time of the called party. The system provides the information to the caller via display, audio or text. The network provides the information or the caller via display or IVR in which the user has the option to place the call or cancel the call. The options are presented to the user from the network.).


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 2, 16, 17, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ray (US 2010/0246787) in view of Kahn (US 2007/0091869).
	Regarding claim 2, Ray teaches the computer-implemented method of claim 1, wherein the transmitted request is associated with the activation of at least one character on an input interface of the first communication device of the first user (see ¶ 0019. The user can input a character (e.g. 1 or 2) on the device interface for connecting or cancelling a call.).

Regarding claim 16, Ray teaches the computer-implemented method of claim 1, wherein the first or second telephony connections comprise at least one of a voice over Internet protocol connection or a public switched telephone network connection (see fig. 2, ¶ 0016. The communication network  can be a PSTN.).

Regarding claim 17, Ray does not teach the computer-implemented method of claim 1, wherein the notification to the second communication device comprises at least one of a missed call indicator, a voice message, an SMS message, an IM message, a data message, or an unstructured supplementary service data message.  
Kahn teaches wherein the notification to the second communication device comprises at least one of a missed call indicator, a voice message, an SMS message, an IM message, a data message, or an unstructured supplementary service data message (¶ 0035-0038. The system notifies the called party with a message that identifies the caller and a possible addition for why the call was not completed (i.e. telephone number of caller and message that follows (0035-0038)). The system can notify the called party by SMS or voicemail.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ray to incorporate the system functionality of disconnecting the caller upon the caller making a callback request. The modification would be to include the system functionality in which after the system sends a message to the caller in response to callback request, and notify the callee of the call attempt by SMS or voicemail (Kahn).


Regarding claim 18, Rat do not expressly teach the computer-implemented method of claim 1, wherein the at least one other communication to the second communication device comprises information sufficient to allow the second user to request or establish a connection with the first communication device using the second communication device. 
Kahn teaches wherein the at least one other communication to the second communication device comprises information sufficient to allow the second user to request or establish a connection with the first communication device using the second communication device (see ¶ 0035-0038. The system notifies the called party with a message that identifies the caller and a possible addition for why the call was not completed (i.e. telephone number of caller and message that follows (0035-0038)). The system can notify the called party by SMS or voicemail.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ray to incorporate the system functionality of disconnecting the caller upon the caller making a callback request. The modification would be to include the system functionality in which after the system sends a message to the caller in response to callback request, and notify the callee of the call attempt by SMS or voicemail (Kahn).

9.	Claims 3, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ray (US 2010/0246787) in view of Kahn (US 2007/0091869) in further view of Walker (US 5,825,863).
	Regarding claim 3, Ray and Kahn do not teach the computer-implemented method of claim 1, wherein the at least one characters is one of: a “*” character, a “#” character, or a “0” character.
	Walker further wherein the at least one characters is one of: a “*” character, a “#” character, or a “0” character (see col. 5, lines 18-29. The caller can dial digits which include character “*” that would provide authorization for using the prepaid account.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ray and Kahn to incorporate a character that would initialize the prepaid account with dial digits. The motivation for the modification would be to have the system recognize when the caller is using a prepaid card or account to make a call to a destination that would include a character to be entered for initialization.

Regarding claim 20, Ray teaches the computer-implemented method of claim 1, wherein the transmitted request is associated with the activation of at least one character on an input interface of the first communication device of the first user; and wherein the at least one characters is one of: a “*” character, a “#” character, or a “0” character.
Walker further wherein the transmitted request is associated with the activation of at least one character on an input interface of the first communication device of the first user; and wherein the at least one characters is one of: a “*” character, a “#” character, or a “0” character (see col. 5, lines 18-29. The caller can dial digits which include character “*” that would provide authorization for using the prepaid account.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ray and Kahn to incorporate a character that would initialize the prepaid account with dial digits. The motivation for the modification would be to have the system recognize when the caller is using a prepaid card or account to make a call to a destination that would include a character to be entered for initialization.
 

10.	Claims 4, 5, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ray (US 2010/0246787) in view of Kahn (US 2007/0091869) in further view of Coppage (US 6,741,687).
	Regarding claim 4, Ray and Kahn do not teach the computer-implemented method of claim 1, wherein the transmitted request is associated with at least one financial condition related to the first user.
Coppage teaches wherein the transmitted request is associated with at least one financial condition related to the first user (see col. 7, lines 31-65. When the caller is attempting to make a call to a destination device the system would receive the request for making the call and would check to see the prepaid status of the caller’s account. Thus, the financial conditions related to the caller would be determined if the account is authorized or rejected for making the call.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ray and Kahn to incorporate a financial condition related to a user. The modification provides the user financial condition for being able to make a call. 

Regarding claim 5, Ray and Kahn do not teach the computer-implemented method of claim 4, wherein the at least one financial condition related to the first user is one of: a balance below a first preset threshold on an account associated with the first user, an available credit amount below a second preset threshold on an account associated with the first user, or an available balance below a third preset threshold on a calling card utilized by the first user.
Coppage teaches wherein the at least one financial condition related to the first user is one of: a balance below a first preset threshold on an account associated with the first user, an available credit amount below a second preset threshold on an account associated with the first user, or an available balance below a third preset threshold on a calling card utilized by the first user (see col. 9, lines 16-26. The system conditions based on rejection would instruct the caller by either text, video or audio message to add value to the prepaid account. Thus, if the system rejects the authorize call based on account balance, therefore the system would have a preset limit in which the account balances in which the system would reject the user.).    
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ray and Kahn to incorporate an available credit condition related to a user. The modification provides the user credit condition for being able to make a call. 


 



11.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ray (US 2010/0246787) in view of Kahn (US 2007/0091869) in further view of Coppage (US 6,741,687) in further view of Walker (US 5,825,863).
Regarding claim 6, Ray, Kahn and Coppage do not expressly teach the computer-implemented method of claim 1, wherein at least one of the first preset threshold, the second preset threshold, or the third preset threshold is equal to a cost of connecting the call between the first user and the second user.
Walker teaches wherein at least one of the first preset threshold, the second preset threshold, or the third preset threshold is equal to a cost of connecting the call between the first user and the second user (see col. 4, lines 51-61. There is a preset level (threshold) in which a caller's account will be charged in order to connect or stay connected between the caller and callee. Therefore the preset limit will trigger a function in which the cost of staying connected will be charged based on the cost of staying connected in relations to the preset level.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ray, Kahn and Coppage to incorporate a preset level for charging the account based on the threshold of set for charging to stay connected. The motivation for the modification would be to keep the connection alive without disrupting the conversation or connection between the caller and callee.




12.	Claims 7, 12, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ray (US 2010/0246787) in view of Kahn (US 2007/0091869) in further view of Jajodia (US 2011/0312305).
	Regarding claim 7, Ray and Kahn do not teach the computer-implemented method of claim 1, wherein the transmitted request is a session initiation request and is associated with a type of telephone service account used by the first user. 
	Jajodia teaches wherein the transmitted request is a session initiation request and is associated with a type of telephone service account used by the first user (see claim 12. A subscriber is subscribed to a Ring back tone service. Thus upon initiating a request to initiate a call session, the user having a subscription is provided with a ring back tone service.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ray and Kahn to incorporate a ring back tone service subscription when a user wants to initiate a call session.. The modification provides the user to access the ring back service which the user is a subscriber of the service.  

Regarding claim 12, Ray and Kahn do not teach the computer-implemented method of claim 1, wherein the at least one response communication is a signaling confirmation of connecting the call to the second communication device; and wherein the confirmation of connecting the call is preemptively sent to the first communication device prior to connecting to the second communication device via the second telephony connection.
Jajodia teaches wherein the at least one response communication is a signaling confirmation of connecting the call to the second communication device; and wherein the confirmation of connecting the call is preemptively sent to the first communication device prior to connecting to the second communication device via the second telephony connection (see claim 12. A subscriber is subscribed to a Ring back tone service. Thus upon initiating a request to initiate a call session, the user having a subscription is provided with a ring back tone service.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ray and Kahn to incorporate a ring back tone service subscription when a user wants to initiate a call session. The modification provides the user to access the ring back service which the user is a subscriber of the service.  

Regarding claim 13, Ray and Kahn do not teach the computer-implemented method of claim 12, wherein the confirmation comprises at least one of a ring back tone, a device tone, a voice announcement, a voice message, an SMS message, an instant message, a data message, and an unstructured supplementary service data message.  
Jajodia teaches wherein the confirmation comprises at least one of a ring back tone, a device tone, a voice announcement, a voice message, an SMS message, an instant message, a data message, and an unstructured supplementary service data message (see claim 12. A subscriber is subscribed to a Ring back tone service. Thus upon initiating a request to initiate a call session, the user having a subscription is provided with a ring back tone service.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ray and Kahn to incorporate a ring back tone service subscription when a user wants to initiate a call session. The modification provides the user to access the ring back service which the user is a subscriber of the service.  
 
13.	Claims 8, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ray (US 2010/0246787) in view of Kahn (US 2007/0091869) in further view of Titus et al. (US 2008/0318604).
	Regarding claims 8 and 9, Ray and Kahn do not expressly teach (8) the computer-implemented method of claim 1, wherein the transmitted request is associated with at least one factor relating to the second user and (9) the computer-implemented method of claim 9, wherein the at least one factor relating the second user is one of: a location of the second user, a distance between the second user and the first user, and a telephone service provider of the second user. 
	Titus further teaches teach (8) wherein the transmitted request is associated with at least one factor relating to the second user and (9) wherein the at least one factor relating the second user is one of: a location of the second user, a distance between the second user and the first user, and a telephone service provider of the second user (see ¶ 0005. The caller will have a cost associated with the prepaid call based on location. If the location of the called party is within a given location the cost for the call will be depended on the location of the called party for the connection. Therefore being obvious that the location of the second user will be the depended cost factor for the prepaid call.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ray and Kahn to incorporate location based prepaid calling for a caller calling a destination. The motivation for the modification would be to have a cost factor based on location of the called party. Thus, the system will know if the caller has enough funds for the call based on the location of the called party for connection.

14.	Claims 10, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ray (US 2010/0246787) in view of Kahn (US 2007/0091869) in further view of Hamadi et al. (US 2009/0029673).
	Regarding claims 10 and 11, Ray and Kahn do not expressly teach (10) the computer-implemented method of claim 1, wherein the transmitted request is associated with at least one telephone network condition and (11) the computer-implemented method of claim 10, wherein the at least one telephone network condition is one of: time of peak network traffic, a network congestion, a network load condition, a network time of day, and a network geographic coverage. 
	Hamadi further teaches teach (10) wherein the transmitted request is associated with at least one telephone network condition and (11) wherein the at least one telephone network condition is one of: time of peak network traffic, a network congestion, a network load condition, a network time of day, and a network geographic coverage (see ¶ 0030. The network charges for a prepaid call would be based on network conditions which would include location of the subscriber (geographic coverage) which the network could be roaming or non-roaming conditions which would provide costs and rates for different network conditions for the subscriber.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ray and Kahn to incorporate location based prepaid calling for a caller calling a destination. The motivation for the modification would be to have a cost factor based on location of the subscriber which the network could be roaming or non-roaming conditions which would provide costs and rates for different network conditions for the subscriber.


15.	Claims 56, 57, 58, 61, 62, 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ray (US 2010/0246787) in view of Kahn (US 2007/0091869) in further view of Hanson et al. (US 2005/0069104).
Regarding claim 56, Ray and Kahn do not teach the computer-implemented method of claim 55, wherein the at least one service option is from a plurality of options in an options menu sent to the first communication device over the first telephony connection. 
Hanson teaches wherein the at least one service option is from a plurality of options in an options menu sent to the first communication device over the first telephony connection (see fig. 1, 7, ¶ 0050, 0053-0055, 0093. The caller initiates a call to called party in which the server provides a message and options to the caller. The options are for selecting to leave a message or ring the phone.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ray and Kahn to incorporate an option selection in which the caller can make a selection on how to communicate with the called party. The modification provides option selections to the caller that the caller can select to notify the called party. 


Regarding claim 57, Ray and Kahn do not teach the computer-implemented method of claim 56, wherein the plurality of options of the options menu are associated with a manner in which the first user prefers the second user of the second communication device to be notified. 
Hanson teaches wherein the plurality of options of the options menu are associated with a manner in which the first user prefers the second user of the second communication device to be notified (see fig. 1, 7, ¶ 0050, 0053-0055, 0093. The caller initiates a call to called party in which the server provides a message and options to the caller. The options are for selecting to leave a message or ring the phone.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ray and Kahn to incorporate an option selection in which the caller can make a selection on how to communicate with the called party. The modification provides option selections to the caller that the caller can select to notify the called party. 


Regarding claim 58, Ray and Kahn do not teach the computer-implemented method of claim 56, wherein the plurality of options comprises an option to send: a simple messaging service (SMS) message to the second communication device, a missed call indication to the second communication device, a pre-recorded voicemail to the second communication device, or any combination thereof. 
Hanson teaches wherein the plurality of options comprises an option to send: a simple messaging service (SMS) message to the second communication device, a missed call indication to the second communication device, a pre-recorded voicemail to the second communication device, or any combination thereof (see fig. 1, 7, ¶ 0050, 0053-0055, 0093. The caller initiates a call to called party in which the server provides a message and options to the caller. The options are for selecting to leave a message or ring the phone.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ray and Kahn to incorporate an option selection in which the caller can make a selection on how to communicate with the called party. The modification provides option selections to the caller that the caller can select to notify the called party. 
	Claims  61, 62 and 63 are rejected under the same rationale as claim 56, 57, 58 respectively. 


16.	Claims 59, 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ray (US 2010/0246787) in view of Walker (US 5,825,863).
	Regarding claim 59, Ray does not teach the computer-implemented method of claim 55, wherein the transmitted request is associated with the activation of at least one character on an input interface of the first communication device of the first user; and wherein the at least one characters is one of: a “*” character, a “#” character, or a “0” character.
Walker further wherein the transmitted request is associated with the activation of at least one character on an input interface of the first communication device of the first user; and wherein the at least one characters is one of: a “*” character, a “#” character, or a “0” character (see col. 5, lines 18-29. The caller can dial digits which include character “*” that would provide authorization for using the prepaid account.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ray and Kahn to incorporate a character that would initialize the prepaid account with dial digits. The motivation for the modification would be to have the system recognize when the caller is using a prepaid card or account to make a call to a destination that would include a character to be entered for initialization.

Claim 64 is rejected under the same rationale as claim 59.
 

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/
Examiner, Art Unit 2651

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651